Citation Nr: 0717912	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fracture to the fourth metacarpal, left hand (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The veteran and his spouse provided testimony at a travel 
board hearing before the undersigned Veterans Law Judge in 
February 2007.  The claims file includes a transcript of the 
hearing.


FINDINGS OF FACT

1.  The veteran is left hand dominant.

2.  No medical evidence indicates that the residuals of a 
fracture to the veteran's fourth metacarpal left hand major 
is analogous to amputation, that this disability affects 
other digits, or that it causes interference with the overall 
function of the left hand.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a fracture to the fourth metacarpal left hand 
major have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5155, 5227, 5230 (2002 and 2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran fractured his left ring 
finger during service in June 1967.  As a result of that 
injury, a January 1998 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for residuals of a fracture to the fourth 
metacarpal left hand major.  The veteran now seeks a 
compensable disability rating for his left ring finger 
disability.

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities 
involving individual fingers were revised since the veteran 
filed his claim and went into effect on August 26, 2002.  The 
Board must consider the claim in light of both the former and 
revised schedular rating criteria, but can only apply the 
amended rating criteria for the period from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g).

The RO rated the veteran's left ring finger disability under 
Diagnostic Code (DC) 5227 which pertains to ankylosis of the 
ring or little finger.  38 C.F.R. § 4.71a, DC 5227.  Prior to 
August 26, 2002, DC 5227 provided a noncompensable rating for 
ankylosis of either ring finger.  However, a note to DC 5227 
explains that VA should rate extremely unfavorable ankylosis 
of the ring finger as amputation under DC 5155.   38 C.F.R. § 
4.71a, DC 5227.

Under DC 5155, both prior to and since August 26, 2002, VA 
assigns a 10 percent rating for amputation of either ring 
finger when it is without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, and a 20 
percent rating if it is associated with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 
5155.

Under the revised criteria, DC 5227 still provides a 
noncompensable rating for ankylosis of either ring finger.  
38 C.F.R. § 4.71a, DC 5227 (2006).  However, the note that 
follows is new, and provides that one should also consider 
whether the disability should be evaluated as amputation 
under DC 5155, whether an additional evaluation is warranted 
for limitation of motion of other digits, and whether an 
additional evaluation is warranted for interference with the 
overall function of the hand.  38 C.F.R. § 4.71a, DCs 5227, 
5230.

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's left 
ring finger disability at the noncompensable level. In other 
words, there is no evidence that his left ring finger 
disability is analogous to amputation, that the disability 
affects other digits, or that it interferes with the overall 
function of his left hand.

In this regard, the only relevant evidence pertaining to this 
disability is the February 2003 and January 2005 VA 
examination reports, which note that the veteran's left hand 
grip strength has decreased but that range of motion of the 
wrist, fingers, and joints is normal.  Wrist dorsiflexion, 
interphalangeal joint flexion, and metacarpophalangeal 
flexion were all 30 degrees.  The February 2003 examination 
report indicated that the veteran has normal gross and fine 
finger manipulative ability in his left hand.  As a result, 
while the veteran may have problems with this hand, including 
pain, it can not be said that it interferes with the overall 
function of his left hand.

While the veteran's testimony has been considered, it is 
clearly outweighed by the post-service medical record, 
including the examinations cited above, which provide 
evidence against this claim.

These findings are simply not comparable to amputation at the 
proximal interphalangeal joint or proximal thereto, as 
required for a compensable disability rating.  Moreover, 
there is no indication that his left ring finger disability 
affects other digits of his left hand, or that it interferes 
with his overall left hand function.  Indeed, the January 
2005 examination report noted no incapacitating events 
related to the use of his left hand.  Hence, this report 
provides highly probative evidence against his claim.  

Since the veteran is receiving the maximum disability rating 
available for limitation of motion of the left ring finger, 
the Board need not consider the provisions of 38 C.F.R. § 
4.40 and § 4.45.  Johnston, 10 Vet. App. at 85.  In addition, 
the Board has found no other diagnostic code that could be 
applicable to the veteran's disabilities that would provide a 
basis to increase the evaluation.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability rating for his service-connected 
residuals of a fracture to the fourth metacarpal left hand 
major.  Hence, the doctrine of reasonable doubt is not 
applicable.  See 38 U.S.C.A. § 5107(b).

Finally, there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to his service-
connected disability that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, the case does not warrant referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in November 2002, 
June 2004, and March 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA compensation 
examinations to determine the nature and severity for the 
residuals of a fracture to the fourth metacarpal left hand 
major.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


